DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 08/10/2020 is a national stage entry of PCT/JP2017/042655, international filing date: 11/28/2017 claims foreign priority to JP2016-229677, filed 11/28/2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data comparison operation processor provided with 3 sets of memory groups consisting of the 1 row, 1 column, and additional 1 page, each capable of storing n, m, o data items, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of memory groups in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
A. reference character 101 mentioned in first mentioned in paragraph [0095]
B. reference characters 154, 137, 132, 133, 134, 135, and 137 first mentioned in paragraph [0107]

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
A. reference characters 115, 117, and 118 in Fig. 2
B. reference characters 110, 111 in Fig. 4
C. reference character 143 in Fig. 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract is objected to because it contains more than 150 words in length and includes more than a single paragraph. Examiner suggests deleting the first paragraph since it only contains background information. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. 2 sets of memory groups consisting of 1 row and 1 column in claims 1-3 and 5-9
B. matrix range in claim 5
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are:
A. means for sending in parallel the respective data items, consisting of n data items for 1 row and m data items for 1 column, to the data lines wired in net-like manner from the 2 sets of memories of 1 row and 1 column, and causing then x m computing units to read the sent data items of the rows and columns exhaustively and combinatorially, to perform parallel comparison operations on the data 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A data comparison operation processor, provided with 2 sets of memory groups consisting of 1 row and 1 column, each capable of storing n and m data items respectively, and n + m data items in total; and n x m computing units at cross points of data lines wired in net-like manner from the 2 sets of memory groups”. It is unclear what the each refers to. It is unclear whether each refers to the 2 sets of memory group or the 1 row and 1 column. For purposes of examination, each is interpreted as each of the 2 sets of memory groups.
Further, it is unclear what the n + m data items in total is modifying. It is unclear whether the processor is provided with 2 sets of memory groups and n + m data items in total or whether it refers to the storing capability of each of the 2 sets of memory groups. 

Further, claim 1 recites “the 2 sets of memories” in line 7. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the 2 sets of memory groups” instead. Claim 6 recites a similar limitation in line 3 and is rejected for the same reason.
Further, claim 1 recites “the sent data items” in line 8 and “the rows and columns” in lines 9 and 10. There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear how there are multiple rows and columns if the 2 sets of memory groups consist of 1 row and 1 column only. 
Further, claim 1 recites “the data items” in line 10. There is insufficient antecedent basis for this limitation in the claim which creates confusion whether the data item refers to the n data item, m data item, n + m data item, or n x m data items. Claims 2-3 and 5-9 inherit the same deficiency as claim 1 by reason of dependence.
Claims 2 and 3 recite “the computing units” in line 2. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “each of the n x m computing units” instead.
Claim 5 recites “wherein the 2 sets of memory groups of 1 row and 1 column comprise a memory for storing exhaustive and combinatorial data in a matrix range, which is K times of data required for 1 batch of n x m exhaustive and combinatorial operations, wherein the n x m computing units comprise a function for continuously executing (K x n) x (K x m) exhaustive and combinatorial operations”. It is unclear what the phrase “which is K times of data required for 1 batch of n x m 
Claim 6 recites “wherein the data comparison operation processor performs matrix transformation on the data items and stores them in the 2 sets of memories of 1 row and 1 column when externally reading and storing the n and m data items”. This limitation is unclear because it merely state functions (that the data comparison processor must somehow perform matrix transformation on the data items and store them in the 2 sets of memories when externally reading and storing the n and m data items) that are not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., means for sending in parallel the respective data items, and means for causing then x m computing units to read the sent data items, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.
Claim 7 recites “wherein the data comparison operation processor is implemented in a FPGA”. It is unclear what FPGA stands for. Examiner suggests spelling out what the acronym FPGA stands for.
Claim 8 recites “provided with 3 sets of memory groups consisting of the 1 row, 1 column, and additional 1 page, each capable of storing n, m, o data items, and n + m + o data items in total”. It is unclear what the each refers to. It is unclear whether each refers to the 3 sets of memory groups or the 1 row, 1 column, and additional page. For purposes of examination, each is interpreted as each of the 3 sets of memory groups.
Further, it is unclear what the n + m + o data items in total is modifying. It is unclear whether the processor is provided with 3 sets of memory groups and n + m + o data items in total or whether it refers to the storing capability of each of the 3 sets of memory groups. 

Claim limitation “means for sending in parallel the respective data items, consisting of n data items for 1 row and m data items for 1 column, to the data lines wired in net-like manner from the 2 sets of memories of 1 row and 1 column, and causing then x m computing units to read the sent data items of the rows and columns exhaustively and combinatorially, to perform parallel comparison operations on the data items of the rows and columns exhaustively and combinatorially, and to output results of the comparison operations” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely repeats the claimed functions in paragraph [0015], however, the specification fails to discloses the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “means for sending in parallel the respective data items, consisting of n data items for 1 row and m data items for 1 column, to the data lines wired in net-like manner from the 2 
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (NPL – “Accelerating Intersection Computation in Frequent Itemset Mining with FPGA”), hereinafter Shi.
Regarding claim 1, Shi teaches a data comparison operation processor, provided with 2 sets of memory groups consisting of 1 row and 1 column, each capable of storing n and m data items respectively, and n + m data items in total; and n x m computing units at cross points of data lines wired in net-like manner from the 2 sets of memory groups (Shi Figs. 2 and 7, page 4 algorithm 3 and page 4 right col last paragraph data comparison operation processor – circuits inside the LX240T including; 2 sets of memory groups consisting of 1 row and 1 column – register group on the top of the CPs consisting of 1 row and register group on the left of the CPs consisting of 1 column; n and m data items – data elements of vector A and Vector B; n x m computing units – CPs),
the data comparison operation processor, comprising means for sending in parallel the respective data items, consisting of n data items for 1 row and m data items for 1 column, to the data lines wired in net-like manner from the 2 sets of memories of 1 row and 1 column, and causing then x m computing units to read the sent data items of the rows and columns exhaustively and combinatorially, to perform parallel comparison operations on the data items of the rows and columns exhaustively and combinatorially, and to output results of the comparison operations (Shi page 4 algorithm 3 and right col to page 5 left col above section V “Parallel load the data elements of two different sorted-set from memory modules to two data vectors”; Send the these two vectors of data element to full comparison unit to find the common values, and update the index according the last data in vector”; “Write back the common data to the memory modules”; “the parallel intersection computation is composed with data load, parallel full comparison and data write back”; “The output of every comparator is a Boolean value, 1 is two data elements equal and 0 is unequal”).

Regarding claim 5, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the 2 sets of memory groups of 1 row and 1 column comprise a memory for storing exhaustive and combinatorial data in a matrix range, which is K times of data required for 1 batch of n x m exhaustive and combinatorial operations, wherein then x m computing units comprise a function for continuously executing (K x n) x (K x m) exhaustive and combinatorial operations (Shi Figs. 2 and 7 and algorithm 3 memory – BRAM module; page 6 section VI first paragraph “The address generator loads the two sets data from DDR3 SDRAM to two BRAM Groups in the Ping-Pong operation”; function – equality function).

 Regarding claim 6, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data comparison operation processor performs matrix transformation on the data items and stores them in the 2 sets of memories of 1 row and 1 column when externally reading and storing the n and m data items (Shi algorithm 3 and shown in Fig. 2, loading the data items includes transforming the data items into two vectors vectorA and vectorB). 

Regarding claim 7, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data comparison operation processor is implemented in a FPGA (Shi page 1 right col second paragraph “The structure is implemented in FPGA and the implementation results show that the structure required only the basic comparators to achieve full comparing of two sets of data in one cycle”; page 4 left column last paragraph “we can leverage the dedicated hardware provided by FPGA to implement this strategy”).

a device, including the data comparison operation processor of Claim 1 (Shi Fig. 7 device – FPGA acceleration system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kumar (NPL – “Comparative Study of 4-Bit ALU using CMOS and BiCMOS for 200nm Technology”).
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above. Further, Shi teaches wherein the data lines wired in net-like manner are multi-bit data lines (Shi page 4 “the data sources of this matrix are VectorA and VectorB that is consist of N 32bit register respectively. In our full comparison matrix, one input port of the comparators in each row is one data elements Ai in VectorA, and the another input port is the B0 to Bn in VectorB”).
Shi does not explicitly teach and the computing units are ALU (Arithmetic and Logic Unit) for executing matrix comparison operations in parallel.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Shi using Kumar and use an ALU for executing the matrix comparison operations in parallel by replacing each CP shown in Fig. 2 of Shi with an ALU. As discussed, both of comparator of Shi and ALU of Kumar are capable of performing comparison operations. Therefore, the substitution of one known element, i.e. the comparator of Shi for another, i.e. the ALU as disclosed by Kumar yields predictable results to one of ordinary skill in the art. The predictable result is an ALU for performing comparison operations.
Therefore, the combination of Shi as modified in view of Kumar teaches and the computing units are ALU (Arithmetic and Logic Unit) for executing matrix comparison operations in parallel.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Vududha et al. (NPL – “CNFET based Ternary Magnitude Comparator”), hereinafter Vududha.
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above.
Shi does not explicitly teach wherein the data lines wired in net-like manner are 1-bit data lines, and the computing units are 1-bit comparison computing units for executing matrix comparison operations in parallel.
However, on the same field of endeavor, Vududha discloses a 1-bit comparator design comprising of two 1-bit data lines for receiving the input bit pairs A and B to be compared respectively and a 1-bit comparison unit for performing the comparison operation (Vududha Fig. 4 and page 4 section III.C).

The motivation to do so is to achieve power reduction (Vududha abstract and section IV.B)
Therefore, the combination of Shi as modified in view of Vududha teaches wherein the data lines wired in net-like manner are 1-bit data lines, and the computing units are 1-bit comparison computing units for executing matrix comparison operations in parallel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Inoue (US-PGPUB 2012/0324204 A1).
Regarding claim 2, Shi teaches all the limitations of claim 1 as stated above.
Shi does not explicitly teach provided with 3 sets of memory groups consisting of the 1 row, 1 column, and additional 1 page, each capable of storing n, m, o data items, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of memory groups.
However, on the same field of endeavor, Inoue discloses a comparison circuit for detecting for detecting identical or similar arrays in a three-dimensional space as an extension to two-dimensional information (Inoue paragraphs [0290 and 0345-0350).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teaching of Shi and Inoue and extend the two-dimensional matrix comparator of Shi into a three-dimensional matrix comparator by including an 
The motivation to do so is because by using three-dimensional comparison operations, for example, not only identical information, but also approximate and similar information may be detected in reference to image detections (Inoue paragraph [0350]).
Therefore, the combination of Shi as modified in view of Inoue teaches provided with 3 sets of memory groups consisting of the 1 row, 1 column, and additional 1 page, each capable of storing n, m, o data items, and n + m + o data items in total; and n x m x o computing units at cross points of data lines wired in net-like manner from the 3 sets of memory groups.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julier et al. (US-PGPUB 2015/0178082 A1) discloses a method for comparing data elements of a vector which includes loading the operands in an array and comparing each data element of the first operand to each data element of the second operand by comparing a first element of the first operand to each element of the second operand and using a matrix to represent the result such by storing a “1” on the corresponding matrix element for a match (Fig. 5 and paragraphs [0079-0081]).
Noyes et. al (US-PGPUB 2010/0185647 A1) discloses a pattern recognition processor for searching for a data stream. The pattern recognition processor includes a recognition which includes a plurality of feature cells and each feature cell includes a plurality of memory cells that stores data, and a row decoder configured to receive a input data stream and activates or deactivates a row of the feature cells based on the input data stream to compare the value stored in the memory cell with the term being searched.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182